Citation Nr: 0006895	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss in 
the right ear.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to January 
1957.

In a December 1994 rating action, the RO denied the veteran's 
claim for service connection for hearing loss.  The veteran 
was notified of the denial and of his appellate rights by a 
letter dated in December 1994, but he did not file a timely 
notice of disagreement with the December 1994 rating 
decision.  In a February 1997 rating action, the RO denied 
service connection for hypertension and found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hearing loss.  The veteran 
perfected a timely appeal.

In September 1999, the Board of Veterans' Appeals (Board) 
denied service connection for hypertension and remanded the 
issue of whether new and material evidence had been submitted 
to reopen the claim for hearing loss to the RO for 
consideration of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which clarified the standard for considering whether 
new and material evidence has been presented to reopen a 
claim, and Elkins v. West, 12 Vet. App. 209 (1999), which 
explained the process for handling petitions to reopen.  As 
the RO continued the denial of the claim, the matter has been 
returned to the Board for further appellate consideration.

In a May 1998 rating action, the RO denied service connection 
for chronic otitis media and determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for tinnitus.  Since a notice of 
disagreement has not been received as to either of these 
issues, neither issue is in appellate status and before the 
Board at this time.


FINDINGS OF FACT

1.  In a rating action of December 1994, the RO denied 
service connection for bilateral hearing loss on the basis 
that the evidence did not show current audiometric findings 
which meet the VA criteria for hearing loss; although 
notified of that decision and of his appellate rights in a 
letter from the RO dated in that same month, the veteran did 
not file an appeal.

2.  No new evidence has been associated with the claims file 
since the December 1994 rating action denying service 
connection for hearing loss that is probative of the 
veteran's claim for defective hearing in the right ear.

3.  New evidence associated with the claims folder since the 
December 1994 denial indicates that the veteran currently has 
left ear hearing loss recognized as a disability for VA 
purposes.

4.  There is no competent evidence of a nexus between current 
left ear hearing loss and the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1994 rating action denying 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for hearing loss in the right ear has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  New and material evidence to reopen the claim for service 
connection for hearing loss in the left ear has been 
presented; the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran's claim for service connection for left ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveals that in a May 
1954 medical examination for flying status, audiometric 
testing of the right ear showed pure tone thresholds of 10 
db, -10 db, 5 db, and 5 db, at 500, 1000, 2000, and 4000 
Hertz.  The left ear showed thresholds of 10 db, -10 db, 5 
db, and 5 db, at 500, 1000, 2000, and 4000 Hertz.  Readings 
at 3000 Hertz were not recorded.  Audiometric testing was not 
provided on the veteran's entrance and discharge 
examinations.  

At a December 1994 VA general medical examination, the 
veteran reported a history of hearing loss.  He stated that 
he served as a flight engineer during service and experienced 
hearing loss that showed up on routine flight physicals.  
Examination of the ears revealed normal tympanic membranes 
and normal auditory canals.  There was no gross hearing 
deficit.  The diagnoses included history of chronic hearing 
impairment.

In December 1994, the RO issued a rating action that denied 
service connection for hearing loss based on the lack of 
current audiometric findings that meet the VA criteria for 
hearing loss.  The veteran did not timely appeal the 
decision.

Subsequently, the veteran submitted a medical treatment 
record from the Spartanburg Ear, Nose and Throat, Head and 
Neck Surgery Clinic dated in June 1993 which revealed a 
diagnosis of high frequency hearing loss.  
 
In a February 1997 rating action, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hearing loss.  The RO based its 
decision on the basis that there was no reasonable 
possibility that the new evidence submitted in connection 
with the current claim would change the previous decision.

In a VA audiological evaluation dated in January 1998, the 
veteran complained of a history of noise exposure for many 
years.  Audiometric testing of the right ear showed pure tone 
thresholds of 20 db, 15 db, 10 db, 15 db, and 30 db, at 500, 
1000, 2000, 3000, and 4000 Hertz.  The left ear showed 
thresholds of 20 db, 15 db, 20 db, 30 db, and 50 db, at 500, 
1000, 2000, 3000, and 4000 Hertz.  Speech recognition ability 
was at 100% in the right ear and 92% in the left ear.  The 
diagnosis was bilateral sloping sensorineural hearing loss 
with the left ear worse than the right ear.

In September 1999, the Board remanded the issue of whether 
new and material evidence had been submitted to reopen the 
claim for hearing loss to the RO for consideration of Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), which clarified the 
standard for considering whether new and material evidence 
has been presented to reopen a claim, and Elkins v. West, 12 
Vet. App. 209 (1999), which explained the process for 
handling petitions to reopen.  

In an October 1999 supplemental statement of the case, the RO 
applied the standards set forth in Hodge and Elkins, and 
determined that the evidence submitted since the December 
1994 rating action did not satisfy the requirements to reopen 
the claim for service connection. 

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110. service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

This case was previously considered and denied.  As noted 
above, in a December 1994 rating action, the RO denied 
service connection for bilateral hearing loss.  The evidence 
then considered included the veteran's service medical 
records, the report of a VA examination conducted in December 
1994, and private medical records reflecting treatment for 
unrelated conditions.  The claim was denied on the basis that 
that hearing loss meeting the definition of section 3.385 had 
not been shown.  The veteran was notified of the 
determination later in December 1994, but did not file a 
notice of disagreement within one year of the notification.  

Under these circumstances, the RO's December 1994 denial of 
service connection for bilateral hearing loss is final, and 
may not be reconsidered on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a previously denied claim.   See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  
Second, if VA determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Winters, supra.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record in December 1994 revealed an 
audiometric evaluation  performed in service that did not 
meet the criteria for hearing loss disability in 38 C.F.R. § 
3.385.  

Evidence added to the record since December 1994 reveals a VA 
audiometric evaluation dated in January 1998, which meets the 
VA criteria for hearing loss for the left ear but not the 
right ear.  The Board notes that the veteran was diagnosed 
with bilateral hearing loss according to the audiometric 
evaluation; however, when the criteria of 38 C.F.R. § 3.385 
is applied to the testing results, the evidence establishes 
that only the left ear hearing loss is recognized for VA 
purposes.  The auditory thresholds of the right ear fail to 
meet the criteria for hearing loss recognized as a disability 
by VA. 

Accordingly, with regard to the right ear, the Board finds 
that the veteran has not submitted evidence of any hearing 
loss since the RO's initial evaluation in December 1994.  As 
such, the criteria for reopening the claim for service  
connection for hearing loss of the right ear are not met.

With regard to the left ear, the Board finds that the 
additional evidence added to the record since December 1994 
is so significant that it must be considered.  Hence, the 
criteria to reopen the claim for service connection for left 
ear hearing loss are met.

Inasmuch as the Board has reopened the claim for service 
connection hearing loss of the left ear, the next questions 
to be considered are whether the claim is well-grounded, and, 
if so, whether the evidence presents a new factual basis for 
allowance of the claim.  See Elkins, Winters, supra.  Because 
the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, as well as in view 
of the discussion noted below, the Board finds that there is 
no prejudice to him in adjudicating the reopened claim 
without first remanding it to the RO for consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The Board would 
emphasize, however, that the absence of in-service evidence 
of hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, however, there is no competent evidence of a 
nexus between the veteran's current left ear hearing loss 
disability and any disease or injury in service.  The 
veteran's DD 214 verifies that his military occupational 
specialty was an aircraft mechanic.  The Board also accepts 
as credible the veteran's assertions that in this capacity, 
he was exposed to significant noise during service.  Those 
facts notwithstanding, there simply is no competent evidence 
to indicate that the veteran's current left ear hearing loss, 
manifested more than 40 years after service, is related to 
noise exposure therein.  While the veteran has contended that 
physicians have told him that his current hearing loss is the 
result of such in-service experiences, he has not submitted 
any evidence to that effect, despite being specifically 
invited to do so by the RO.  As a layperson without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  For 
similar reasons, his assertion of what a doctor told him does 
not constitute competent evidence of the required nexus.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In the absence of evidence of a well grounded claim, VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Finally, the Board notes that as the RO declined reopening 
the claim for bilateral hearing loss on the same basis as the 
Board has denied the claim for left ear hearing loss as not 
well grounded (i.e., the absence of competent evidence of a 
nexus between current hearing loss and service), the duty to 
inform him of the evidence needed to support his claim has 
been met.  See 38 U.S.C.A. § 5103(a); Robinette, 126 F.3d at 
1468. 


ORDER

As new and material evidence with respect to the claim for 
service connection for hearing loss of the right ear has not 
been presented, the claim is not reopened, and the appeal as 
to that issue is denied.

As new and material evidence with respect to the claim for 
service connection for hearing loss in the left ear has been 
submitted, to this extent, the appeal as to that issue is 
granted to this extent.  

In the absence of evidence of a well-grounded claim, the 
claim for service connection for hearing loss of the left ear 
must be denied as not well grounded.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

